Title: Abigail Adams to John Cranch, 7 March 1787
From: Adams, Abigail
To: Cranch, John


        
          Dear sir;
          London, March 7. 1787:
        
        your obliging Letter of November 7th. came safe to hand, as well as a couple of Hares since Received, for which accept my acknowledgments:
        I was happy to find that the Books I sent were acceptable to you, tho they painted some of your Countrymen in very black coulours; and one cannot refrain from being affected by the disgraces brought upon their Country from the evil conduct of it’s Members, tho they abhor the measures & detest the Authors[.]
        I wish I could say that a Change of Administration since the peace, had effected a change of sentiment with respect to America, but this Nation, sir, is still persueing measures which daily, more & more, alienate America from her; & force her into a closer connection with France: how much this will benefit England, time will discover:
        I take the Liberty of sending you a late publication stiled the defence of the American Constitutions, which have been attacked, as you will see, by great Men: how ably they are defended the publick will judge; but something appeard necessary at this time to settle the minds of the Americans, who appear to feel inconveniencies without tracing them to their true source: it will perhaps afford you some amusement, not only as a Friend to America, but to the Liberties of mankind
        By the latest accounts from America (the 10 of Febry) general Lincoln had marched against the insurgents dispersed and quelld them; so that I hope they will no longer impede the course of Justice, or disturb the good order of society. Ebullitions of this kind will break out in all free governments, like humours in a Healthy Body; but I presume they cannot proceed to any dangerous height—
        
        Mr and Mrs Smith present their compliments and thanks for your kind congratulations. Mr Adams joins me in ye sentiments of Esteem and / Regard with which I am / Dear sir your Humble Servant
        A Adams
      